Exhibit 10.24

TERMINATION AGREEMENT

Sara Lee Corporation (the “Corporation”) and Margaret M. Foran (“Executive”)
enter into this Termination Agreement (the “Agreement”), which was received by
Executive on or before the 8th day of June, 2009, signed by Executive on or
before the 8th day of June, 2009, and is effective immediately upon its
execution by Executive (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, Executive has been employed by the Corporation as Executive Vice
President – General Counsel and Secretary;

WHEREAS, Executive and the Corporation have agreed that Executive’s employment
with the Corporation will terminate as of June 9, 2009 (the “Date of
Termination”); and

WHEREAS, Executive and the Corporation have negotiated and reached an agreement
with respect to all rights, duties, and obligations arising between them,
including, but in no way limited to, any rights, duties, and obligations that
have arisen or might arise out of or are in any way related to Executive’s
employment with the Corporation and the conclusion of that employment.

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

1. Date of Termination. As of the Date of Termination, Executive shall cease to
be a Corporate Officer of the Corporation. Until the Date of Termination and
subject to the terms and conditions of this Agreement, Executive shall continue
as an employee of the Corporation and shall continue to receive the same
compensation and benefits Executive presently receives. All appointments
Executive holds with the Corporation will end effective on the Date of
Termination. Executive understands and agrees that her employment with the
Corporation will conclude on the close of business on the Date of Termination.

2. Severance Payments. Provided this Agreement is signed by Executive and
subject to the terms of the Sara Lee Corporation Severance Plans for Corporate
Officers as last amended on January 1, 2009 (the “Severance Plan”), a copy of
which Executive acknowledges receiving, the Corporation hereby agrees to pay
Executive, during the period commencing on the day following the Date of
Termination and ending on June 9, 2010 (the “Severance Period”), twelve months
of “Severance Pay”, which consists of “Base and Bonus Compensation”, as defined
in the Severance Plan. The monthly Severance Pay amount is $82,343.75 and will
be payable in installments in accordance with the Corporation’s normal payroll
schedule, less all applicable withholding taxes and other customary payroll
deductions. Payments will commence the first payroll date following the Date of
Termination. Severance Pay is not eligible for deferral under any of the
Corporation’s deferred compensation plans. Severance Pay shall cease if
Executive becomes reemployed by the Corporation.

3. Annual Incentive Plan Bonus. Executive shall receive a pro rata portion
calculated from June 29, 2008 (the first day of the fiscal year ending June 27,
2009) to the date of Termination of Executive’s bonus earned under the
Corporation’s Annual Incentive Plan for the 2009 fiscal year as a result of
Executive’s employment with the Corporation during the 2009 fiscal year. The pro
rata portion will be based on Executive’s actual bonus eligible earnings during
the 2009 fiscal year, prior to the Date of Termination. For purposes of
calculating such bonus, the Corporation will use actual results, financial or
non-financial, if applicable. The bonus payment provided for in this Paragraph 3
shall be in lieu of, not in addition to, all bonuses that might otherwise have
been payable to



--------------------------------------------------------------------------------

Executive but for the termination of her employment and shall be paid to
Executive on the same date on which active participants under such Annual
Incentive Plan are paid. The bonus payment, if any, made by the Corporation
shall be reduced by applicable withholding and other customary payroll
deductions. Executive shall not be entitled to participate in any annual
incentive bonus plan for any fiscal year ending after the 2009 fiscal year.

4. Stock Options and Long-Term Incentive Awards. Executive shall receive a pro
rata portion of the stock options and performance stock units (the “PSUs”)
granted on August 28, 2008 under the Corporation’s long-term incentive program
for fiscal years 2009-2011. The Executive shall forfeit all stock options,
restricted stock units (the RSUs”) and PSUs that have been granted in
recognition of foregone benefits with Executive’s prior employer. The pro rata
number of stock options and PSUs is calculated by multiplying the number of
units initially granted by a fraction, the numerator of which is the number of
full months of active service from the grant date, i.e., August 28, 2008, until
the Date of Termination, i.e., June 9, 2009 and the denominator is 36, i.e., the
three year vesting period.

(a) Executive shall retain 19,974 of the 79,897 (i.e., 25%) stock options
granted on August 28, 2008. These stock options shall be eligible for exercise
in accordance with the terms and conditions of the stock option agreements
already in force between the Executive and the Corporation.

(b) Executive shall retain 10,846 of the 43,384 PSUs (i.e., 25%) granted on
August 28, 2008. These PSUs are subject to the terms and conditions of the award
agreements already in force between the Executive and the Corporation.

5. Health and Life Insurance Continuation.

(a) Beginning on the Date of Termination, Executive shall be eligible to elect
COBRA continuation coverage under the group health insurance plan (medical,
dental and vision) generally available to other corporate officers of the
Corporation provided Executive was enrolled in the group health insurance plan
on the day prior to the Date of Termination. Executive’s Severance Period shall
count toward the period during which the Corporation must offer COBRA
continuation coverage to Executive. If Executive elects COBRA continuation
coverage, Executive will be charged for such coverage at the active employee
rates during the first three (3) whole months of the Severance Period. The
premium charged for COBRA continuation coverage, if any, after the end of the
first three (3) whole months of the Severance Period shall be the full COBRA
premium. If Executive dies prior to the end of the Severance Period and
Executive had elected COBRA continuation coverage, COBRA continuation coverage
shall continue for Executive’s surviving spouse and eligible covered dependents
until the end of the Severance Period under the same terms and conditions that
coverage would have been provided to Executive under this Agreement.

(b) Executive’s participation in the welfare benefit plans generally available
to other corporate officers of the Corporation shall cease as of the Date of
Termination; however, Executive shall have the right, at Executive’s expense, to
exercise such conversion privileges as may be available under such plans. The
Corporation will continue to fund Executive’s universal life insurance policy,
pursuant to the terms and conditions of the Corporation’s Executive Life
Insurance Plan, at an amount equal to three (3) times Executive’s base salary
during the Severance Period, provided that Executive has not affected the
policy’s value via a withdrawal, surrender or any other option that affects the
policy’s value, at which time, the Corporation’s obligation to continue funding
the policy will cease.

6. Non-Qualified Supplemental Executive Retirement Plan (SERP) Benefits. For
purposes of determining the amount of Executive’s supplemental 401(k) annual
company contribution benefit under the Supplemental Plan, the Severance Period
shall be considered as vesting service and Executive’s “Base and Bonus
Compensation” paid to Executive pursuant to Paragraph 2 of this Agreement shall
be considered eligible pay. During the Severance Period, Executive will receive,
through the SERP, the 401(k) annual company contribution as if the Severance
Period were deemed a period of employment with the Corporation.

 

-2-



--------------------------------------------------------------------------------

7. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, Executive’s participation in all other plans available to
Corporate Officers of the Corporation shall cease on the Date of Termination.

8. Executive Benefits.

(a) Following the Date of Termination, Executive may continue to use the
automobile provided to Executive by the Corporation, in accordance with the
terms of the Corporation’s Executive Car Program policy, for 30 days. During
those 30 days, the Corporation will be responsible only for the vehicle’s lease
payments and the cost of automobile liability insurance coverage. Executive
shall continue to be responsible for all other operating expenses, including all
fuel and maintenance expenses, related to the automobile. If the vehicle is
damaged in an accident or Executive does not otherwise have access to the
vehicle during that 30 day period (e.g., theft), the Corporation will neither
provide a replacement car nor reimburse the cost of a rental car. Executive
shall have the option to purchase the vehicle during and up to the end of the 30
days following the Date of Termination and the purchase price shall be
determined in accordance with the Corporation’s Executive Car Program policy.
Neither the Corporation nor any of the officers, directors, agents, or employees
of the Corporation shall have any liability to Executive or to any third party
for personal injuries, death, or property damage resulting from Executive’s use
of the automobile that is not otherwise covered by the Corporation’s automobile
liability insurance coverage.

(b) Executive shall not be eligible for reimbursement of club memberships and
expenses, or for participation in the Corporation’s Matching Grant Program,
after the Date of Termination.

(c) The Corporation shall continue to provide financial planning assistance
through the Severance Period. Pursuant to applicable policy for active Corporate
Officers at executive’s rank, the allotment for calendar year 2009 is $15,300,
less any amounts already paid under the program in calendar year 2009, and the
pro rated amount available for calendar year 2010 is $6,375.

(d) The Corporation will pay Executive for any earned but unused vacation time.
Such payment will be included in the first Severance Payment.

9. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in this Agreement, following the Date of
Termination, Executive is not and will not be due any compensation, including,
but not limited to, compensation for unpaid salary (except for amounts unpaid
and owing for Executive’s employment with the Corporation prior to the Date of
Termination), unpaid bonus, severance and accrued or unused vacation time or
vacation pay from the Corporation. Except as provided herein, Executive will not
be eligible to participate in any of the benefit plans of the Corporation after
Executive’s Date of Termination. However, Executive will be entitled to receive
benefits that are vested and accrued prior to the Date of Termination pursuant
to the employee benefit plans of the Corporation. Any participation by Executive
in the compensation or benefit plans of the Corporation as of and after the Date
of Termination shall be subject to and determined in accordance with the terms
and conditions of such plans, except as otherwise expressly set forth in this
Agreement. The Corporation shall promptly reimburse Executive for business
expenses incurred in the ordinary course of Executive’s employment on or before
the Date of Termination, but not previously reimbursed, provided the
Corporation’s policies of documentation and approval are satisfied.

 

-3-



--------------------------------------------------------------------------------

10. Death of Executive. In the event of Executive’s death prior to the end of
the Severance Period, the Severance Pay referred to in Paragraph 2, the annual
incentive plan bonus referred to in Paragraph 3 and the long-term incentive
award referred to in Paragraph 4 shall, to the extent unpaid or undistributed,
be payable or distributed to Executive’s estate or beneficiary, whichever is
applicable. Such payments shall not affect or reduce any other benefits payable
to or to be provided upon the occurrence of Executive’s death which Executive’s
estate or beneficiary shall be entitled to receive under other plans of the
Corporation. Except to the extent benefits contemplated herein are provided by
their terms to Executive’s heirs or beneficiaries, the Corporation shall have no
obligations to Executive’s heirs or beneficiaries under this Agreement.

11. Continuing Cooperation. Following the Date of Termination, Executive agrees
to cooperate with all reasonable requests for information made by or on behalf
of the Corporation with respect to the operations, practices, and policies of
the Corporation. In connection with any such requests, the Corporation shall
reimburse Executive for all out-of-pocket expenses reasonably and necessarily
incurred in responding to such request(s).

12. Non-Solicitation and Non-Competition. Notwithstanding anything contained in
this Agreement to the contrary, if Executive engages in any activity inimical,
contrary or harmful to the interests of the Corporation, including but not
limited to (a) competing, directly or indirectly (either as owner, employee or
agent), with any of the businesses of the Corporation, (b) violating any
Corporation policies, (c) soliciting any present or future employees or
customers of the Corporation to terminate such employment or business
relationship(s) with the Corporation, (d) disclosing or misusing any
confidential information regarding the Corporation, or (e) participating in any
activity not approved by the Board of Directors of the Corporation, which could
reasonably be foreseen as contributing to or resulting in a Change of Control of
the Corporation (as defined in the Corporation’s long-term incentive program)
(such activities are to be collectively referred to as “wrongful conduct”), then
(i) Executive’s right to any benefits under this Agreement shall terminate
automatically on the date on which Executive first engaged in such wrongful
conduct, and (ii) Executive shall pay to the Corporation all severance payments
made under this Agreement.

13. Confidentiality. At all times after the Effective Date, except as Executive
is required to disclose pursuant to a subpoena or other applicable legal
process, Executive shall maintain the confidentiality of all information in
whatever form concerning the Corporation relating to its businesses, customers,
finances, strategic or other plans, marketing, employees, trade practices, trade
secrets, know-how, or other matters which are not generally known outside the
Corporation, and Executive will not, directly or indirectly, make any disclosure
of any such information to anyone, or make any use thereof, on Executive’s own
behalf or on behalf of any third party, unless agreed to in writing by an
executive officer of the Corporation. Executive will promptly, after the Date of
Termination, return to the Corporation all reports, files, memoranda, records,
computer equipment and software, credit cards, cardkey passes, door and file
keys, computer access codes and disks, instructional manuals, and other physical
or personal property of the Corporation that Executive received or prepared or
helped prepare in connection with her employment, and Executive will not retain
any copies, duplicates, reproductions or excerpts thereof. Any confidentiality
agreement signed by Executive upon her employment with the Corporation shall
remain in full force and effect and will not be affected by the execution of
this Agreement. The obligations of this Paragraph 13 shall survive the
expiration of this Agreement.

14. Non-Disparagement. At all times after the Effective Date, Executive shall
not disparage or criticize, orally or in writing, the business, products,
policies, decisions, directors, officers or employees of the Corporation to any
person. The Corporation also agrees that none of its Executive Officers or
Directors will disparage or criticize Executive to any person or entity. The
obligations of this Paragraph 14 shall survive the expiration of this Agreement.

 

-4-



--------------------------------------------------------------------------------

15. Breach of Agreement.

(a) In the event of any dispute under this Agreement, the party who has the
claim under this Agreement shall give the other party written notice and, except
in the case of a breach of this Agreement which is not susceptible to being
cured (such as disclosure of confidential information), ten calendar days in
which to cure the breach of the Agreement.

(b) In the event of a breach of this Agreement by Executive, including, but not
limited to, a breach of Paragraphs 12, 13, or 14 of this Agreement,
(i) Executive shall reimburse the Corporation the full amount of any Severance
Pay, bonuses, or other compensation paid to Executive pursuant to this Agreement
(ii) the Corporation shall have the right, in addition to and without waiving
any other rights that may be available to the Corporation at law or in equity,
to immediately discontinue any remaining payments and other obligations of the
Corporation to Executive under this Agreement, and to extinguish any rights and
privileges granted to Executive pursuant to this Agreement, but excluding any
vested retirement program benefits accrued by Executive under any tax-qualified
retirement plan of the Corporation; (iii) Executive shall not receive
non-qualified supplemental retirement benefits under the Sara Lee Corporation
Supplemental Executive Retirement Plan; and (iv) the Severance Period shall
thereupon cease, provided that Executive’s obligations under Paragraphs 12 and
13 of this Agreement shall continue in full force and effect in accordance with
their terms for the entire duration of the Severance Period set forth in
Paragraph 2 above.

(c) Executive and the Corporation acknowledge and agree that the Corporation
will or would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 12, 13,
or 14 of this Agreement and agree that in the event of an actual or threatened
breach or violation of such provisions the Corporation shall be entitled to
injunctive relief in the federal or state courts located in Illinois to prohibit
any such violation or breach or threatened violation or breach, without
necessity of posting any bond or security. Such right to injunctive relief shall
be in addition to any other right available under this Agreement.

16. Release and Covenant Not to Sue.

(a) Executive, on behalf of Executive’s heirs, executors, administrators and
assigns, does hereby knowingly and voluntarily release, acquit, and forever
discharge the Corporation, successors, assigns, and past, present, and future
Directors, officers, employees, trustees, and shareholders of the Corporation
(the “Released Parties”) from and against any and all charges, complaints,
claims, cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which Executive signs this Agreement, exist, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Released
Parties and the termination thereof, which Executive, or any of her heirs,
executors, administrators, assigns, affiliates, and agents ever had, now has, or
at any time hereafter, may have, own, or hold against any of the Released
Parties based on any matter (known or unknown) existing on or before the date on
which Executive signs this Agreement. Executive acknowledges that in exchange
for this release, the Corporation is providing Executive with total
consideration, financial or otherwise, which exceeds that which Executive might
otherwise have been entitled without the release. By executing this Agreement,
Executive is waiving, without limitation, all claims against the Released
Parties arising under federal, state, and local labor and anti-discrimination
laws, any employment-related claims under the Employee Retirement Income
Security Act of 1974, as amended, and any other restriction on the right to
terminate employment, including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, and the applicable human affairs, anti-discrimination, fair employment
practices, equal employment, human or civil rights act of the state in which
Executive resides on the Date of Termination. Nothing herein shall release any
party from any obligation under this Agreement.

 

-5-



--------------------------------------------------------------------------------

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES:
(A) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990; (B) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE
SEVERANCE PAYMENTS AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT BE
PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE CORPORATION
WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, AND THAT SUCH PAYMENTS WOULD
NOT HAVE OTHERWISE BEEN OWED TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION
OF ANY KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND
BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE
HEREBY IS AND HAS BEEN ADVISED IN WRITING BY THE CORPORATION TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS RELEASE; AND (E) THAT THIS ENTIRE AGREEMENT AND
RELEASE BECOME EFFECTIVE IMMEDIATELY UPON ITS EXECUTION BY EXECUTIVE.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against the Released Parties, including, but not limited to, any
of the claims released in this Agreement. Notwithstanding the foregoing, nothing
herein shall prevent Executive or any of the Released Parties from instituting
any action required to enforce the terms of this Agreement. In addition, nothing
herein shall be construed to prevent Executive from enforcing any rights
Executive may have to recover vested benefits under the Employee Retirement
Income Security Act of 1974, as amended, or from filing a charge of
discrimination with the Equal Employment Opportunity Commission or any related
state/local agency.

(d) Executive represents and warrants that: (a) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (b) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (c) Executive is the
sole owner of the actual or alleged claims, demands, rights, causes of action,
and other matters that are released in this Paragraph 16; (d) the same have not
been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and (e) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Agreement.

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from the Corporation or any of the other Released
Parties. Executive further agrees that in the event of any further proceedings
whatsoever based upon any matter released herein, the Corporation and each of
the other Released Parties shall have no further monetary or other obligation of
any kind to Executive, including without limitation any obligation for any
costs, expenses and attorneys’ fees incurred by or on behalf of Executive.

 

-6-



--------------------------------------------------------------------------------

17. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had the opportunity to confer with Executive’s attorney
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same KNOWINGLY AND
VOLUNTARILY.

18. Non-Reliance. Executive represents to the Corporation and the Corporation
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Agreement, or otherwise.

19. Confidentiality of this Agreement. Executive agrees that Executive will not
disclose the existence or terms of this Agreement to any third parties with the
exception of Executive’s accountants, and other financial advisors, attorneys,
or spouse, and shall ensure that none of them discloses such existence or terms
to any other person, except as required to comply with legal process.

20. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal, or unenforceable,
the validity, legality, and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity, or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

21. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

22. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death. The
Corporation may assign this Agreement to any entity which at any time whether by
merger, purchase, or otherwise acquires all or substantially all of the assets,
stock or business of the Corporation.

23. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Illinois.

24. Entire Agreement. This Agreement, together with the Severance Plan, sets
forth all the terms and conditions with respect to compensation, remuneration of
payments and benefits due Executive from the Corporation and supersedes and
replaces any and all other agreements or understandings Executive may have or
may have had with respect thereto. This Agreement may not be modified or amended
except in a writing signed by both Executive and an authorized representative of
the Corporation. In the event of a direct conflict between this Agreement and
the Severance Plan, the language of the Severance Plan shall govern.

 

-7-



--------------------------------------------------------------------------------

25. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To Executive at:

Ms. Margaret M. Foran

At her last residence address identified on the personnel records of the
Corporation

To the Corporation at:

Mr. Stephen J. Cerrone

Sara Lee Corporation

3500 Lacey Road

Downers Grove, Illinois 60515

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

EXECUTIVE     SARA LEE CORPORATION /s/ Margaret M. Foran     /s/ Brenda C.
Barnes

 

 

Dated: June 8, 2009

   

Chairman and Chief Executive Officer

 

Dated: June 9, 2009

 

-8-